IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,367-01


                      EX PARTE JONATHAN LEE MINTER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 30462A-86 IN THE 86TH DISTRICT COURT
                            FROM KAUFMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for twenty-five years.

        On December 30, 2016, an order designating issues was signed by the trial court. The

habeas record has been forwarded to this Court by the district clerk without the trial court having

resolved the designated issue(s) in this case. We remand this application to the 86th District Court

of Kaufman County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 1, 2017
Do not publish